Case 2:85-cv-04544-DMG-AGR Document 512 Filed 10/29/18 Page 1 of 3 Page ID #:25631




 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     JENNY LISETTE FLORES; et al.,          Case No.: CV 85-4544-DMG (AGRx)
12
13          Plaintiffs,
                                            ORDER RE DEFENDANTS’
14                                          UNOPPOSED APPLICATION TO
                 v.
15                                          SEAL EXHIBIT 3 TO THE
                                            DECLARATION OF MARIVIC
16 JEFFERSON B. SESSIONS, III,              FIELDS [507], AND THE COURT’S
   Attorney General of the United States;
17 et al.,                                  PRIOR ORDER GRANTING
                                            PLAINTIFFS’ APPLICATION TO
18                                          SEAL CERTAIN EXHIBITS [505]
19         Defendants.
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 512 Filed 10/29/18 Page 2 of 3 Page ID #:25632




 1        On October 26, 2018, Defendants filed an Unopposed Application to file
 2 portions of Exhibit 3 to the Declaration of Marivic Fields under seal. [Doc.
 3 # 507.] Having considered Defendants’ Application and having reviewed the
 4 material that they seek to seal, the Court finds that Defendants’ request is
 5 narrowly tailored to seal only that material for which compelling reasons have
 6 been satisfied. The Court therefore GRANTS their Application.
 7        Additionally, on October 23, 2018, the Court ordered Plaintiffs to file under
 8 seal certain documents they offered in support of their Opposition to Defendants’
 9 Motion for Partial Reconsideration, and to refile the redacted versions of those
10 documents on the public docket. [Doc. # 505.] To date, Plaintiffs have failed to
11 comply with that Order, and the October 26, 2018 deadline for doing so has
12 expired. Id. at 3–4.
13        Accordingly, the Court issues the following rulings:
14       1. Pursuant to Local Rule 79-5.2.2(c), Defendants shall e-file under seal the
15          unredacted version of Exhibit 3 to the Declaration of Marivic Fields that is
16          found in Docket Entry No. 508-1 within three (3) days of the date of this
17          Order;
18       2. Within three (3) days of the date of this Order, Defendants shall refile on
19          the public docket the redacted version of Exhibit 3 to the Declaration of
20          Marivic Fields that is found in Docket Entry No. 507-1; and
21 ///
22 ///
23 ///
24
25
26
27
28

                                         -1-
Case 2:85-cv-04544-DMG-AGR Document 512 Filed 10/29/18 Page 3 of 3 Page ID #:25633




1      3. Plaintiffs’ attorneys are ORDERED TO SHOW CAUSE why the
2         documents they submitted for sealing should not be stricken for failure to
3         timely comply with the Court’s October 23, 2018 Order.           Plaintiffs’
4         counsel shall file their response to this Order to Show Cause no later than
5         November 2, 2018. In lieu of a written response to this Order, Plaintiffs’
6         counsel may simply comply with the October 23, 2018 Order by
7         November 2, 2018.
8 IT IS SO ORDERED.
9
10 DATED: October 29, 2018
11
12                                      DOLLY M. GEE
                                        UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -2-
